United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.E., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jason S. Lomax, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-1062
Issued: August 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On March 28, 2013 appellant, through her attorney, filed a timely appeal from an
October 16, 2012 merit decision of the Office of Workers’ Compensation Programs (OWCP)
finding that she did not establish a recurrence of disability. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained a recurrence of disability from December 8,
2008 through January 27, 2012 causally related to her January 5, 2008 employment injury.
FACTUAL HISTORY
On January 6, 2008 appellant, then a 51-year-old casual clerk, filed a traumatic injury
claim alleging that on January 5, 2008 she injured her head and right hip when she slipped and
1

5 U.S.C. § 8101 et seq.

fell on ice. OWCP accepted the claim for a sprain of the left lateral collateral knee ligament, a
lumbosacral joint sprain and a head contusion.
On May 11, 2009 appellant filed a recurrence of disability claim beginning December 8,
2008 causally related to her January 5, 2008 employment injury. The employing establishment
noted that she worked limited duty following her injury until June 4, 2008, when she resumed
her usual work duties.
In a report dated December 4, 2008, Dr. Myron Sewell, a Board-certified internist,
diagnosed back and knee strain. He found that appellant had continued left knee soreness but
was able to perform her usual employment without restrictions. In a duty status report dated
December 4, 2008, Dr. Sewell listed restrictions consistent with her regular work duties.
Effective December 7, 2008, the employing establishment terminated appellant’s
employment due to the expiration of her appointment.
In a report dated January 23, 2009, Dr. Jess H. Lonner, a Board-certified orthopedic
surgeon, evaluated appellant for left knee pain since falling on ice on January 5, 2008. He
diagnosed chondromalacia and a medial meniscal tear. On February 3, 2009 Dr. Lonner
recommended surgery to repair the meniscal tear. On November 15, 2009 he evaluated appellant
following physical therapy.
In a report dated October 28, 2010, Dr. Sewell discussed appellant’s history of a fall on
ice at work on January 5, 2008. He initially diagnosed a left knee sprain but subsequently
determined that a repeat magnetic resonance imaging (MRI) scan study showed a medial
meniscus tear and chondromalacia. Dr. Sewell attributed the left medial meniscus tear and
chondromalacia to the January 5, 2008 fall at work.
On January 9, 2012 OWCP accepted that appellant sustained a recurrence of her medical
condition beginning December 8, 2008.2 It accepted the claim for a left knee medial meniscal
tear.
On March 2, 2012 appellant filed a claim for compensation from December 8, 2008 to
January 31, 2012.
By letter dated March 15, 2012, OWCP informed appellant that, while it had accepted a
recurrence of medical condition, the medical evidence was insufficient to show that she was
disabled beginning December 4, 2008.3 It requested that she submit a rationalized medical report
explaining whether she was disabled from work due to her January 5, 2008 employment injury.

2

In decisions dated August 5 and December 19, 2009, OWCP found that appellant had not submitted sufficient
medical evidence to establish that she sustained an employment-related recurrence of disability on
December 8, 2008.
3

OWCP indicated that appellant was working with restrictions prior to her alleged recurrence of disability;
however, the employing establishment indicated that she had resumed her usual employment. On March 21, 2012
appellant’s attorney contended that the employing establishment withdrew limited-duty work.

2

In a letter dated March 22, 2012, OWCP advised appellant’s attorney that she should
submit a comprehensive report from her attending physician addressing whether she was
disabled for work from December 8, 2008 to January 31, 2012.
By decision dated April 20, 2012, OWCP denied appellant’s claim for compensation
from December 8, 2008 through January 27, 2012. It noted that it had accepted a recurrence of a
medical condition in its January 9, 2012 decision. OWCP found that there was insufficient
medical evidence to establish that appellant was unable to work beginning December 8, 2008
due to her accepted employment injury. It considered the argument of her attorney that the
employing establishment withdrew a limited-duty position but found that the evidence
established that she had returned to her usual employment on June 4, 2008 and was terminated at
the end of a temporary appointment.4
On May 7, 2012 appellant, through her attorney, requested a telephone hearing by an
OWCP hearing representative, held on August 13, 2012. She related that she was working full
duty beginning June 2008 because she asked her physician to release her to resume her usual
work due to pressure from the employing establishment. Counsel contended that the employing
establishment accommodated her restrictions while indicating that she was performing regular
duty. He referenced a November 20, 2008 letter from the employing establishment to Dr. Sewell
asking about appellant’s current limitations and asserted that Dr. Sewell’s December 4, 2008
response indicated that she had continued restrictions.5 Counsel reiterated that the employing
establishment’s withdrawal of her limited-duty position established that she sustained a
recurrence of disability.
In a decision dated October 16, 2012, OWCP’s hearing representative affirmed the
April 20, 2012 decision. He found that the evidence supported that appellant was performing her
usual employment when her appointment ended on December 7, 2008. The medical evidence
did not show that appellant was disabled from work beginning December 8, 2008.
LEGAL PRECEDENT
A “recurrence of disability” means an inability to work after an employee has returned to
work caused by a spontaneous change in a medical condition, which resulted from a previous
injury or illness without an intervening injury or new exposure to the work environment that
caused the illness.6
Appellant has the burden of establishing by the weight of the substantial, reliable and
probative evidence a causal relationship between his recurrence of disability and his employment

4

In an April 20, 2012 telephone call, the employing establishment confirmed that appellant was working full duty
at the time of her alleged recurrence of disability and that she was terminated due to the expiration of a casual
appointment.
5

In a November 20, 2008 letter, the employing establishment identified appellant as a limited-duty employee and
requested that her attending physician provide her work restrictions.
6

20 C.F.R. § 10.5(x).

3

injury.7 This burden includes the necessity of furnishing medical evidence from a physician
who, on the basis of a complete and accurate factual and medical history, concludes that the
disabling condition is causally related to employment factors and supports that conclusion with
sound medical reasoning.8
ANALYSIS
OWCP accepted that on January 5, 2008 appellant sustained a sprain of the left lateral
collateral knee ligament, a lumbosacral joint sprain and a head contusion when she slipped and
fell on ice. Appellant worked limited duty following her injury until June 4, 2008, when she
returned to her regular employment. While she contended that the employing establishment
continued to provide her with modified employment, she has not submitted any evidence in
support of her assertion. The employing establishment confirmed that appellant was working
regular duty at the time it terminated her appointment on December 7, 2008. The medical
evidence also established that she had no work restrictions. On December 4, 2008 Dr. Sewell
found that appellant could perform her usual work duties. Consequently, the weight of the
evidence establishes that she was performing her regular employment at the time of the alleged
recurrence of disability.
On May 11, 2009 appellant filed a notice of recurrence of disability on December 8, 2008
due to her January 5, 2008 employment injury. OWCP accepted that she sustained a recurrence
of a medical condition and expanded acceptance of the claim to include a tear of the medial
meniscus of the left knee. On March 2, 2012 appellant submitted a claim for compensation for
total disability from December 8, 2008 to January 31, 2012. OWCP requested that she submit
evidence supporting disability. In a report dated January 23, 2009, Dr. Lonner discussed
appellant’s January 5, 2008 fall on ice and diagnosed a medial meniscal tear and
chondromalacia. On February 3, 2009 he recommended knee surgery. On October 28, 2010
Dr. Sewell diagnosed left chondromalacia and a medial meniscal tear due to the January 5, 2008
work injury. Neither Dr. Lonner nor Dr. Sewell, however, addressed whether appellant was
disabled from employment and thus their reports are of little probative value.9
OWCP advised appellant of the type of evidence required to establish a recurrence of
disability; however, she did not submit any medical evidence substantiating that she was disabled
beginning December 8, 2008. As she has not submitted any rationalized medical evidence
supporting that she was disabled from employment during the period in question, appellant has
not met her burden of proof to show that she sustained a recurrence of disability.10

7

Carmen Gould, 50 ECAB 504 (1999).

8

Mary A. Ceglia, 55 ECAB 626 (2004).

9

Carol A. Lyles, 57 ECAB 265 (2005) (whether a particular injury caused an employee disability from
employment is a medical issue which must be resolved by competent medical evidence).
10

See Mary A. Ceglia, supra note 8.

4

Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128 and
20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established that she sustained a recurrence of
disability from December 8, 2008 through January 27, 2012 causally related to her January 5,
2008 employment injury.
ORDER
IT IS HEREBY ORDERED THAT the October 16, 2012 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

